Citation Nr: 0941721	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1958 to June 1960.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  In February 2007, a 
hearing was held before a Decision Review Officer (DRO); a 
transcript of the hearing is associated with the claims file.

An unappealed June 2001 rating decision denied service 
connection for bilateral hearing loss.  Although the RO 
reopened the Veteran's claim and adjudicated it de novo in a 
July 2008 supplemental statement of the case (SSOC), the 
question of whether new and material evidence has been 
received to reopen the claim must be addressed in the first 
instance by the Board because that issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.  

The matter of service connection for bilateral hearing loss 
on de novo review is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a 
June 2001 rating decision.  Although notified of the denial, 
the Veteran did not initiate a timely appeal.

2.  Evidence received since the final June 2001 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim for service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The RO's June 2001 rating decision, wherein service 
connection for bilateral hearing loss was denied, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  The evidence received since the June 2001 rating decision 
is new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006) the Court outlined the 
notice that is necessary in a claim to reopen.

Inasmuch as this decision grants the portion of the 
appellant's claim that is being addressed, there is no reason 
to belabor the impact of the VCAA on the matter at hand; any 
notice defect as to this matter would be nonprejudicial.

B.  Legal Criteria, Factual Background, and Analysis

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In this case, the appellant's claim of entitlement to service 
connection for bilateral hearing loss was originally denied 
in a March 2000 rating decision on the basis that it was not 
well grounded.  Thereafter, pursuant to the VCAA, the RO 
readjudicated the issue of service connection for bilateral 
hearing loss in a June 2001 rating decision and denied the 
claim on the basis that there was no record showing a chronic 
disability subject to service connection.  Specifically, the 
rating decision noted that the service treatment records do 
not show a hearing loss condition and there has been no 
evidence submitted showing sensorineural hearing loss 
manifested to a compensable degree within one year after 
service separation.  Although the Veteran submitted a notice 
of disagreement with the June 2001 rating decision, it was 
received in November 2002, more than one year after the June 
2001 rating decision, thus, the June 2001 rating decision is 
considered final.  The claim for service connection for 
bilateral hearing loss may be reopened if new and material 
evidence is submitted; and if the claim is reopened, then it 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Subsequent to the June 2001 rating decision, VA received 
additional evidence consisting of the Veteran's written 
communications and hearing testimony, statements from his 
children, as well as a March 2008 report of VA fee basis 
audiometric examination, June 2008 addendum thereto, and VA 
outpatient treatment records.  The hearing testimony reflects 
the Veteran's contention that his hearing loss is the result 
of acoustic trauma sustained while stationed at Ellsworth Air 
Force Base from January to June 1960 as well as during his 
service in Korea when he was exposed to extreme cold weather.  
He reports that he noticed hearing impairment during service 
and his hearing acuity has become progressively worse.  The 
Veteran's wife also testified that she noticed his hearing 
loss when they first met in 1963.  Written statements from 
the Veteran's children reflect their recollection that the 
Veteran has had problems hearing since they were very young.  
The 2008 fee basis audiometric examination report and 
addendum as well as VA treatment records reflect diagnosis of 
bilateral hearing loss.  

The Court has held that, in determining whether evidence is 
new and material, the credibility of the evidence in question 
is, preliminarily, to be presumed.  If the additional 
evidence presents a reasonable possibility that the claim 
could be allowed, the claim is accordingly reopened and the 
ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Id; see also Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Thus, as this evidence is both new to the record and pertains 
to incurrence and current disability, it raises a reasonable 
possibility of substantiating the claim.  The Board concludes 
that new and material evidence has been submitted; the claim 
for service connection for bilateral hearing loss is 
reopened.  See 38 C.F.R. § 3.156, supra.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as indicated below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened; to this extent only, the appeal is granted.


REMAND

As the claim for service connection for bilateral hearing 
loss is reopened, VA's duty to assist now includes obtaining 
an examination or medical opinion, as indicated.  38 C.F.R. 
§ 3.159.

As noted above, the Veteran underwent fee basis VA 
audiometric examination in March 2008.  The diagnosis was 
bilateral hearing loss and the examiner commented that, 
subjectively, the Veteran had severe to profound 
sensorineural hearing loss and, objectively, hearing loss was 
present.  The examiner further commented that, due to the 
poor reliability of testing at the time of examination, no 
opinion can be rendered regarding hearing loss and military 
service.  The examiner recommended further objective hearing 
evaluation.  Thereafter, the RO requested further 
clarification based on the March 2008 evaluation.  
Accordingly, in a June 2008 addendum, the examiner noted that 
it was his opinion at the time of testing that the Veteran 
was not providing true, accurate hearing threshold levels and 
that the Veteran should be retested, preferably using a non-
behavioral testing method such as threshold ABR testing.  The 
examiner noted "suspected malingering."  Further testing as 
recommended by the examiner has not been accomplished.  


The determination of whether a Veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  
"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Further, the United States Court of Appeals for Veterans 
Claims (Court) determined that 38 C.F.R. § 3.385 operates 
only to establish when a hearing loss can be service 
connected.  Hensley at 159.  It was found that, regardless of 
when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

After review of the 2008 examination report, addendum and 
hearing testimony as well as the service and VA treatment 
records, the Board finds that the appeal should be remanded 
in order to obtain another VA audiological examination.  The 
Board finds that a remand is required in order to determine 
whether the Veteran in fact has hearing loss for VA 
compensation purposes and, if so, whether the hearing loss is 
as likely as not related to service.  

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment.  These 
additional records must be obtained before deciding his 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that 
VA medical records are in constructive possession of the 
agency and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain from him the names and 
addresses of all medical care providers, 
VA or non-VA, who treated him for his 
hearing loss since January 2006, the date 
of the most recent VA treatment records 
available for review.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for a VA 
audiology examination.  The claims file 
must be made available to the audiologist, 
and the audiologist should indicate in 
his/her report whether or not the claims 
file was reviewed.  The attention of the 
audiologist is specifically directed to 
the March 2008 report of fee basis VA 
audiology examination and June 2008 
addendum thereto.  The examiner must 
determine 1) if the Veteran is currently 
diagnosed with bilateral hearing loss and 
2) if it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the diagnosed bilateral hearing loss 
had its onset during the Veteran's active 
duty service or is otherwise related to 
incident(s) in service, as opposed to 
post-service occupational (to include 
prior employment at the postal service) or 
recreational history or some other cause 
or causes.  The examiner should 
specifically consider whether the Veteran 
is malingering.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Thereafter, the AMC/RO should 
readjudicate the claim in light of the 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


